DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference number “300”, “500” in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both “coupling member” and “focal distance layer”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   
The specification fails to enable the inclusion of “a flat coating layer provided to make the top of the lens layer for three-dimensional image flat” recited in claim 5 while the “lens layer for three-dimensional image … includes a first lenticular lens … and a second lenticular lens” as recited in claim 1 (i.e. the independent claim).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Holmes et al (PN. 8,861,055) in view of the patent issued to Blondiaux et al (PN. 8,542,442), Drinkwater et al (PN. 5,712,731) and Osaka et al (PN. 6,023,277).
Holmes et al teaches a security device that comprises a label for identifying a genuine article using a plurality of nanostructures and a lens for three-dimensional images, wherein the label is comprised of a lenticular device region (27, Figure 5A) serves as an identification mark forming part that is comprised of a lenticular lens layer (20, Figures 6a, and 13), serves as the lens layer for three-dimensional images that includes a lenticular lens having a plurality of semi-cylindrical convex lens arranged in parallel, a supporting layer (24) serves as the focal distance layer disposed under the lens layer for three dimensional images, an image forming layer (26) disposed under the focal distance layer and an adhesive serves (please see column 9, lines 40-45), as the coupling member for coupling the identification forming part to an article.  The image forming layer includes assembly in which a plurality of diffractive gratings (Figure 13) serves as different viewing angle as demonstrated in Figure 1, wherein one of the image strips may serve the hidden image forming part and the other of the image strips may serve as the common image forming part and the hidden image may indicate that the article is genuine at the predetermined viewing angle and a predetermined focal distance.  Both the common image and the hidden image are visible and the hidden image may be made to comprise an identification mark.  
Holmes et al teaches that the supporting member (24) has a thickness that is related to focal length of the cylindrical lenses of the lenticular lens wherein as shown in Figure 1 and 18, the thickness of the transparent member (4, Figure 1 and 24, Figure 18) equals to the focal length of the cylindrical lenses of the lenticular lens (2 or 20).  
As shown in Figure 4C, Holmes et al teaches that the diffraction grating with grating structures in image strip (A) and the image strip (B) may have nanostructures protruding with height less than the range of 50 to 1000 nm, (please see column 6, line 40) and intervals less than the range 100 to 6000 nm, (please see column 6, line 53).   Blondiaux et al in the same field of endeavor teaches that a typical nanostructure has a height or depth of about 30 nm to 700 nm and interval or period about 150 nm to 2000 nm, (please see Table I), which includes the claimed range of 50 nm to 200 nm.  It would then have been obvious to one skilled in the art to apply the teachings of Blondiaux to modify the nanostructures of the diffractive gratings to have the claimed intervals and heights for the benefit of making the diffraction gratings have desired optical effects.  
Drinkwater et al in the same field of endeavor teaches a security device that is comprised of a substrate (1, Figure 1C and 5, Figure 2A) with microimages (Figures 1B and 1E), wherein a medium such as air having refractive index different from the refractive index of the microimages is included, (please see Figure 1C).  It would then have been obvious to one skilled in the art to modify the image forming layer of Holmes et al to alternatively have the microstructures for the microimages to be formed at the surface of the layer facing the supporting layer and to have an air medium disposed between the supporting layer and the nanostructures of the image forming layer for the benefit of providing an alternatively arrangement for the identification mark forming part as obvious matters of design choice to one skilled in the art since both designs will function the same.  
Holmes et al teaches that the lens layer (2, Figure 1 or 20, Figures 6a and 13) may comprise a micro-lenticular system with semi-cylindrical convex lens array, (please see Figure 2).  It however does not teach the lens layer may also comprise a first and second semi-cylindrical convex lenses with curved surfaces facing each other.  Drinkwater et al teaches that the micro-lenticular lenses may comprise a plurality of semicircular convex lenses, (please see Figure 1E).  It is known in the art that the micro-lenticular lenses comprises a plurality of semicircular convex lenses may be formed by a pair of semi-cylindrical convex lenses arranged in parallel with the curved surfaces facing each other and the centerlines of the first and second semi-cylindrical convex lenses cross each other, as explicitly taught by Osaka et al wherein a pair of semi-cylindrical convex lenses (203 and 204, Figure 1) with curved surfaces facing each 
Holmes et al teaches that the image strips (A and B), serves as the hidden image and common image, may be viewed at different viewing angles, (please see Figure 1).  Nevertheless, it does not teach explicitly that they may also be viewed at different focal length.  Drinkwater et al teaches that the microimages may have image “A” and “B” be viewed at different viewing angles, (please see Figure 2A), as well as at different focal length, (please see column 10, lines 38-43).  It would then have been obvious to one skilled in the art to apply the teachings of Drinkwater et al to modify the image strips of Holmes et al to make the hidden image and the common image be viewed at different angle as well as different focal lengths for the benefit of allowing more feature of security may be added.  
With regard to claim 2, it is known in the art that the height, pitch and shape of the nanostructures of the diffractive grating determine the wavelength (therefore color) of the light that will be diffracted according to diffraction theory.  As shown in Table I of Blondiaux et al the height of the nanostructures may be smaller than the pitch of the nanostructures.  
With regard to claim 3, it is implicitly true or obvious to modify to have the hidden image forming part includes nanostructures selected from group including characters, symbols and patterns for the benefit of allowing selected characters, symbols and/or patterns as the authentication feature.  
With regard to claim 4, Holmes et al teaches that the nanostructures of the diffractive grating is formed on the image forming layer (26, Figures 6a, 11 and 13) that may be made of 
With regard to claim 6, Holmes et al teaches that a reflection layer (60, Figure 13) that may comprise metal layer that serves as the light blocking layer under image forming layer (26).  
With regard to claim 7, Holmes et al teaches that the label for identifying a genuine article is used to check whether an article is a genuine article.  Although these references do not teach explicitly that the article includes the cited devices, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
With regard to claim 8, Holmes et al teaches that an adhesive serves (please see column 9, lines 40-45), as the coupling member, is included for coupling the identification forming part to an article.  It is known in the art to use a separation layer such as a peeling layer on the identification mark forming part and the label for identifying a genuine article is transcribed on the surface of the article.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al, Blondiaux et al, Drinkwater et al and Osaka et al  as applied to claim 1 above, and further in view of the patent issued to Eichenlaub (PN. 5,500,765).
The security device that comprises a label for identifying a genuine article taught by Holmes et al in combination with the teachings of Blondiaux et al, Drinkwater et al and Osaka et al has met all the limitations of the claim.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872